Citation Nr: 1022347	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 19, 2007 
for a grant of service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
degenerative disc disease with an initial 10 percent rating 
effective July 19, 2007.

In his Statement of Accredited Representative in Appealed 
Case, dated in March 2009, the Veteran's representative 
alleged that the Board's 1983 decision should be reconsidered 
under 38 C.F.R. §20.1000.  However, because the 
representative did not follow the proper procedure for 
requesting reconsideration under 38 C.F.R. § 20.1001, that 
request will not be addressed at this time.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's original claim for service connection for a 
low back disability was received in December 1981.

3.  In a March 1983 decision, the Board denied the claim for 
service connection for a low back disability; the Veteran did 
not appeal that determination.

4.  In a May 2008 decision, the RO granted the claim for 
service connection for a low back disability, effective July 
19, 2007, and the Veteran perfected an appeal as to the 
assigned effective date.  

5. The record does not contain an unadjudicated claim for 
service connection for a low back disability prior to the 
Veteran's July 19, 2007 claim.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to July 
19, 2007 for the grant of service connection for a low back 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The Court has also held that the VCAA is not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165 (2001). 

In this case, the Veteran's petition to reopen his claim for 
entitlement to service connection for a low back disability 
was received in July 2007.  In a May 2008 rating decision, 
the RO granted service connection for degenerative disc 
disease, effective July 19, 2007.  Thereafter, the Veteran 
disagreed with the effective date assigned for that award.

Law and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.151(a).  VA regulations also provide that the 
terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  Generally, the date of receipt 
of a claim is the date on which a claim, information, or 
evidence is received by VA. 38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Court has held that under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  Generally, a determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final, if an appeal is not 
perfected. 38 C.F.R. § 20.1103 (2008).  Previous 
determinations which are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2008).  A 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

Factual Background and Analysis

The Veteran contends that the award of service connection for 
a low back disability should date back to March 1, 1982, the 
date he was notified of the RO's denial of the original claim 
for service connection for a low back disability.  The 
February 1982 rating decision denied the claim for service 
connection for a low back disability because the Veteran's 
lumbosacral strain diagnosed during service was noted to be 
acute and transitory.  The Veteran appealed the RO's action.  
In a March 1983 decision, the Board denied the claim for 
service connection for a low back disorder because the 
medical evidence of record did not demonstrate any current 
back disorder.

Based upon the evidence of record, the Board finds the 
Veteran's attempt to obtain an earlier effective date for the 
award of service connection for degenerative disc disease is 
legally precluded.  In light of the fact that the Board's 
March 1983 decision is final as to the denial of service 
connection, the Board has no jurisdiction to review this 
matter on appellate review.  There is no indication of CUE in 
a VA rating decision and no indication of any appeal of the 
Board decision.

Furthermore, the Board finds that following the Board's 1983 
decision denying service connection for a low back disorder, 
there is no evidence of any earlier unadjudicated formal or 
informal claims for degenerative disc disease and that 
entitlement to an earlier effective date for the award of 
service connection for degenerative disc disease must be 
denied.  

At the time of the Board's 1983 decision, medical evidence of 
record included private treatment records from George 
Washington University dated from May 1976 to October 1977 in 
which he explicitly denied any "back or shoulder pains" in 
May 1976, a VA examination report dated in April 1980 to 
evaluate a claimed right ankle disability, and VA hospital 
summaries dated in June 1981 and November 1981.  None of 
these records contained any complaints, findings, or 
reference to any current low back disability.

In a VA examination report dated in January 1985 to evaluate 
a claimed increase in a service-connected right ankle 
disability (traumatic arthritis of the talotibia joint), the 
Veteran described several other medical complaints, including 
back problems since 1964 that he become worse over time.  
Reported examination findings were limited to the right 
ankle.

Additional statements from the Veteran and VA treatment 
records and examination reports (from the Cleveland and Hine 
VA Medical Centers (VAMCs)) dated from September 1997 to 
September 2003 contained no complaints, findings, or 
reference to any back problems.  Rather, they contained 
denials of any pain or problems (August 2001, March 2002, 
September 2003) or complaints limited to right ankle and 
right shoulder pain (January 2003, May 2003, June 2003).  

The Veteran moved to Pensacola, and in a November 2003 
Pensacola VA orthopedic surgery note he complained of low 
back pain and left post leg pain radiating to the calf for 
one month.  In a VA orthopedic surgery consultation note 
dated in December 2003, the Veteran brought an MRI report 
with him that showed multi-level facet arthrosis and 
foraminal stenosis at L5-S1.  The assessment was facet 
arthropathy and foraminal stenosis L5-S1.  A June 2004 note 
assessed arthritis - stable on naprosyn.

In a VA treatment note dated in September 2004, he reported a 
history of traumatic arthritis for which he was on naproxen.  
He explained that in 2003 he had low back pain with radiation 
into the left leg, and an MRI report showed degenerative 
joint and disc disease.  The assessment included traumatic 
arthritis.

In a March 2005 VA treatment record, the Veteran reported low 
back pain "for years" and denied any recent injury or 
strain.  Additional VA and private treatment records dated to 
June 2007 showed ongoing evaluation and treatment for a low 
back disability.

The Veteran's application to reopen his claim for a low back 
disability was received on July 19, 2007.  

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The Court held that a 
final decision of the Secretary was subject to revision only 
on the grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards.  The Court concluded that 
there was no proper claim, and dismissed the case.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the grant of 
entitlement to service connection for degenerative disc 
disease is not warranted.  The evidence shows notice of the 
March 1983 Board decision was mailed to the Veteran at his 
address of record.  The Veteran is considered to have been 
adequately notified and there is no evidence of a timely 
notice of disagreement or perfected appeal from that 
determination.  Nor is there any indication in the record 
that the prior rating action should be revised due to clear 
and unmistakable error.  Applying the holding in Rudd to the 
facts of this case, the Board finds that the Board March 1983 
is final.  He has not raised the issue of CUE in that rating 
action. Therefore, the present claim is not proper.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than July 
17, 2007, for the grant of service connection for 
degenerative disc disease. The Court has held that in cases 
such as this, where the law is dispositive, the claim should 
be denied because of the absence of legal merit. See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than July 19, 2007 
for a grant of service connection for degenerative disc 
disease is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


